This was assumpsit. The declaration contained the usual money counts. The plaintiff laid his damages at more than 50 dollars. In the Common Pleas, judgment was rendered for the plaintiff upon a verdict for 65 dollars. The defendant appealed; and on a trial in this Court, a verdict was found for 14 dollars 60 cents. — It was moved for the plaintiff that he might tax double costs of this Court, pursuant to the statute of 1803, c. 155, § 5. But the Cour* directed single costs only to be taxed, (a)

 [See Lakeman vs. Morse, (post, 126,) where, in a similar case, it was held that plaintiff could only recover a sum equal to one quarter part of the damage assessed, as hip costs. — Ed.]